     Case 2:18-cv-01552-JAD-CWH Document 19 Filed 01/04/19 Page 1 of 3




1    Craig K. Perry, Esq.
     Nevada Bar No. 3786
2    CRAIG K. PERRY & ASSOCIATES
     3450 West Cheyenne Avenue, Suite 400
3    Las Vegas, Nevada 89032
     Telephone: (702) 228-4777
4    Facsimile: (702) 943-7520
     Email: info@1stoplawfirm.com
5
     Attorney for Plaintiff
6
                                      UNITED STATES DISTRICT COURT
7
                                              DISTRICT OF NEVADA
8
                                                                 Case No. 2:18-CV-01552-JAD-CWH
9     RALPH ORTEGA,
10
                                Plaintiff,
11
                                                                 STIPULATION AND ORDER TO
12        vs.
                                                                 EXTEND DEADLINE TO RESPOND
13                                                               TO COMPLAINT
      CREDIT ONE BANK, N.A,; and
14    TRANSUNION, LLC,
                                                                 (Fourth Request)
15                              Defendants.
16

17                                                 STIPULATION

18              Plaintiff Ralph D. Ortega and Defendant Credit One Bank, N.A. (“Credit One”) hereby
19
     stipulate and agree to extend the time for Credit One to answer or otherwise please in response to
20
     the Complaint on file in this action, up to and including January 8, 2019.
21
                 This is the fourth request for an extension. The parties did not anticipate requesting a fourth
22

23   extension; however, they are currently discussing possibly resolutions of this matter, and these

24   discussions are therefore continuing.
25
     //
26
     //
27

28
     //


                                                           -1-
     Case 2:18-cv-01552-JAD-CWH Document 19 Filed 01/04/19 Page 2 of 3



     Accordingly, this stipulation is made in good faith and not for the purposes of delay.
1

2    DATED this 4th day of January, 2018                    DATED this 4th day of January, 2018

3    CRAIG K. PERRY & ASSOCIATES                            BERGSTROM LAW LTD
4

5
     /s/ Craig K. Perry________________                     /s/ Patrick J. Reilly__________________
6    CRAIG K. PERRY, ESQ.                                    PATRICK J. REILLY, ESQ.
7
     Nevada Bar No. 3786                                     Nevada Bar No. 6103
     3450 West Cheyenne Avenue, Suite 400                    100 N. City Parkway, Suite 1600
8    Las Vegas, Nevada 89032                                  Las Vegas, Nevada 89106

9    Attorney for Plaintiff                                  Attorney for Credit One Bank, N.A.
10

11

12                                                ORDER
13
           IT IS ORDERED.
14

15

16
                                                              ___________________________________
                                                              UNITED STATES MAGISTRATE JUDGE
17
                                                                     January 7, 2019
                                                              Dated:____________________________
18

19

20

21

22

23

24

25

26

27

28


                                                      -2-
     Case 2:18-cv-01552-JAD-CWH Document 19 Filed 01/04/19 Page 3 of 3



                                     CERTIFICATE OF SERVICE
1

2           Pursuant to Fed. R. Civ. P. 5(b), and Section IV of District of Nevada Electronic Filing

3    Procedures, I certify that I am an employee of CRAIG K. PERRY & ASSOCIATES, and that the
4
     foregoing STIPULATION AND ORDER TO EXTEND DEADLINE TO RESPOND TO
5
     COMPLAINT was served via electronic service on the 4th day of January, 2019, to the addresses
6

7
     shown below:

8    PATRICK J. REILLY, ESQ.
     Nevada Bar No. 6103
9    100 N. City Parkway, Suite 1600
10
     Las Vegas, Nevada 89106

11   Attorney for Credit One Bank, N.A.
12

13
                                                 /s/ Brittany DeJohnette________________________
14                                               An employee of CRAIG K. PERRY & ASSOCIATES
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     -3-
